               Case 17-50001-BLS         Doc 119-2      Filed 07/03/19     Page 1 of 2




                                  CERTIFICATE OF SERVICE


                 I, Timothy P. Cairns, hereby certify that on the 3rd day of July, 2019, I caused a

copy of the following document to be served on the individuals on the attached service list in the

manner indicated.

     CERTIFICATION OF COUNSEL REGARDING THIRD AMENDED COMPLAINT



                                               /s/ Timothy P. Cairns
                                               Timothy P. Cairns (DE Bar No. 4228)




DOCS_DE:221966.4 56774/001
               Case 17-50001-BLS      Doc 119-2   Filed 07/03/19     Page 2 of 2




Mesabi SC Litigation Trust vs Essar Adversary Proceeding Service List
Case No. 17-50001 (BLS)
Document No. 220338 v2
07—First Class Mail
12—Email


tlauria@whitecase.com                             gfmcdaniel@dkhogan.com
(Counsel to Brad Scher, Mesabi SC                 dkhogan@dkhogan.com
Litigation Trustee)                               (Counsel to Kevin Nystrom, UC Litigation
White & Case LLP                                  Trustee)
Thomas E Lauria                                   Hogan McDaniel
Southeast Financial Center                        Garvan F. McDaniel
200 South Biscayne Boulevard, Suite 4900          Daniel K. Hogan
Miami, Florida 33131-2352                         1311 Delaware Avenue
                                                  Wilmington, Delaware 19806
gkurtz@whitecase.com
(Counsel to Brad Scher, Mesabi SC                 aglenn@kasowitz.com
Litigation Trustee)                               stountas@kasowitz.com
White & Case LLP                                  rnovick@kasowitz.com
Glenn M. Kurtz                                    (Counsel to Kevin Nystrom, UC Litigation
1155 Avenue of the Americas                       Trustee)
New York, New York 10036-2787                     Kasowitz Benson Torres LLP
                                                  Andrew K. Glenn
caverch@whitecase.com                             Stephen W. Tountas
rgorsich@whitecase.com                            Robert M. Novick
doah.kim@whitecase.com                            1633 Broadway
(Counsel to Brad Scher, Mesabi SC                 New York, New York 10019
Litigation Trustee)
White & Case LLP                                  mmervis@proskauer.com
Craig H. Averch                                   (Counsel to Essar Affiliates)
Ronald K. Gorsich                                 Michael T. Mervis
Doah Kim                                          Proskauer Rose LLP
555 South Flower Street, Suite 2700               Eleven Times Square
Los Angeles, California 90071-2433                New York, NY 10036-8299

                                                  khill@svglaw.com
                                                  (Local Counsel to Essar Affiliates)
                                                  R. Karl Hill
                                                  Seitz Van Ogtrop & Green, P.A.
                                                  222 Delaware Avenue
                                                  Suite 1500
                                                  P O Box 68
                                                  Wilmington DE 19899




DOCS_DE:220338.2 56774/001
